Whitakee, Judge,
concurring:
I agree that plaintiff’s petition in this case should be dismissed, but I come to this conclusion for a somewhat different reason from that stated by the majority.
The exception in the insurance policy taken out by the charterer read in part: “also from all consequences of hostilities or warlike operations * * It seems to me that the opinion of the majority overlooks the word “hostilities.” I think it is clear that the Branch was in the Inland Passage in consequence of hostilities, and I think it is clear that it was “depermed” in consequence of hostilities.
However, the Inland Passage could be safely navigated with due care by a vessel that had been depermed and whose compass in consequence was out of order. It could have been safely navigated even though the helmsman was inexperienced, provided the mate had done what he had been told to do, that is, if he had stayed with the helmsman. I think if he had obeyed orders and been beside the helmsman when the order was given to turn left, he could have stopped the helmsman from turning to the right. This, it seems to me, was the cause of the loss and I do not think it can be said that the loss came about in consequence of hostilities or warlike operations.
If it had been extremely hazardous to sail a depermed vessel in this Inland Passage, my opinion would probably be different, but the proof shows that vessels can be safely operated in this passage if due care is exercised. I do not think due care was exercised in this case and that this was the cause of the loss.
Howell, Judge, concurs in the foregoing opinion.